PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
WILDE et al.
Application No. 16/655,482
Filed: October 17, 2019
Attorney Docket No. P2019-08-09.1/066.0726US
For: METHOD AND SYSTEM FOR IMPLEMENTING AN ELASTIC CLOUD-BASED VOICE SEARCH UTILIZED BY SET-TOP BOX (STB) CLIENTS

:
:
: DECISION GRANTING PETITION 
: UNDER 37 CFR 1.137(a) AND 
: DISMISSING PETITON UNDER 
: 37 CFR 1.313(c)
:


This is a decision on the petitions, filed April 8, 2021, under 37 CFR 1.137(a), to revive the above-identified unintentionally abandoned application and on the petition under 37 CFR 1.313(c) to withdraw the above-identified application from issue.

The petition under 37 CFR 1.137(a) is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed January 14, 2021. The issue fee was timely paid on April 5, 2021. Accordingly, the application became abandoned on April 6, 2021. A Notice of Abandonment was mailed April 9, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the required oath/declaration for inventor James Wilde, (2) the petition fee of $2,100, and (3) a proper statement of unintentional delay.

As to the petition under 37 CFR 1.313(c):

The petition under 37 CFR 1.313(c) is DISMISSED.

37 CFR 1.313(c) provides that:

	Once the issue fee has been paid, the application will not be withdrawn from issue upon petition by the applicant for any reason except:
	(1) Unpatentability of one of more claims, which petition must be accompanied by an unequivocal statement that one or more claims are unpatentable, an amendment to such claim or claims, and an explanation as to how the amendment causes such claim or claims to be patentable; 
	(2) Consideration of a request for continued examination in compliance with 37 CFR 1.114; or
	(3) Express abandonment of the application.  Such express abandonment may be in favor of a continuing application.

Upon payment of the issue fee, an application will not be withdrawn from issue upon petition except for the reasons enumerated in 37 CFR 1.313(c). The circumstances of the above-identified application do not fall within any of those exceptions.

For the reason stated above, the petition under 37 CFR 1.313(c) cannot be granted. 

Petitioner is reminded that the filing of any renewed petition to withdraw from issue may not be recognized or effective if not received by the appropriate deciding official in time to act prior to issuance.  Note 37 CFR 1.313(d).

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642. Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


 /APRIL M WISE/ Paralegal Specialist, Office of Petitions